                  Case 7:20-cv-03557-CS Document 20 Filed 08/19/20 Page 1 of 4




                                 CHTHEBAn                DrvrNry & PIILLIPS
                                      485 MADISON AVENUE, SUIIE I3OI
                                         NEW YORK, NEW YORK IOO22

CORNEiTiTS   P   MCCARTHY                                                                   IEtEPf Orl::   (2121 532 8204
                                                                                            FACSLM tE: 12'2)    /53-8lCl



                                                           August 19.2020



   Hon. Cathy Seibel
   The Hon. Charles L. Brieant Jr.
   Federal Building and United States Coufihouse
   300 Quarropas St.
   White Plains. New York 10601-4150

                                           Re: Terpin v. Pinsky. 20-CV-3557 (.CS)

    Dear Judge Seibel:

           On behalf of our client, Plaintiff Michael Terpin. we are writing in response to Def'endant
    Mr. Pinsky's counsel's July 3Otl' letter requesting a conference on their anticipated motion to
    dismiss. For the reasons summarized below, the anticipated motion lacks merit.

           It is troubling to learn that Mr. Pinsky, who has admitted his guilt and already returned $2
   million in stolen cryptocurrency, is now apparently prepared to pay his new counsel substantial
    sums to embark on the classic scorched earth tactic of raising specious issues to avoid his legal
    liabilities. At best, his requested motion practice is a premature and improper attempt to take
   discovery via pleading practice. At worst, it is a calculated effbrt to burn stolen funds to prevent
   their return. In either case. Defendant's claims are meritless.

    PLAINTIFF'S RICO CLAIMS ARE NEITHER CONCLUSORY NOR DEFICIENT

            First, Plaintiff has alleged multiple predicate acts and violations that constitute a pattern
    of racketeering activity, including violations of several federal criminal statutes ref-erenced in 18
    U.S.C. $ 1961(B) (defining racketeering activity). In addition to wire fraud under 18 U.S.C.
    S 1343, which is referenced in the complaint, Plaintiff has alleged that Defendant engaged,
    among other things. in both money laundering under 18 U.S.C. $ 1956(a)(1XB)(i)' and multiple


    I A, to money laundering,   see   Complaintfl I (enterprise laundered Plaintills cryptocurrency); fl 7 (financial crimes
    of confederates include "money laundering"); fl l0 (Pinsky admits wire fraud and money laundering); U'!T 36-40
    (Pinsky and gang launder Mr. Terpin's cryptocurrency): !T 42 (Truglia engages in money laundering of
    cryptocurrency); t.| 43 (Truglia describes how Pinsky launders cryptocurrency); !l 56 (defendants adept at money
    laundering); fl 64 (criminal enterprise exfiltrated money from victims' accounts to those under its control). See ulso


    83764-0000.{/3836653.   I
               Case 7:20-cv-03557-CS Document 20 Filed 08/19/20 Page 2 of 4
                                                          2



acts of aggravated identity theft under 18 U.S.C. $ 1028(AXa)(1).' Both are RICO predicates
expressly specified in 1 8 U.S.C. $ 1961(B)

         Second, contrary to Defendant's assertion. Plaintiff s Complaint alleges an enterprise
distinct from the actions directed to Mr. Terpin. The Complaint alleges the existence of a group
of individuals directed by Pinsky, including Truglia. who engaged in multiple criminal activities
involving victims other than Mr. Terpin . See e.g. Complaint flfl 1-6 (enterprise involves Pinsky.
Truglia and others, discovers information about victims. forges identity papers. bribes carriers,
discovers cryptocurrency holdings, intercepts two f'actor authentication methods, etc.); fl 1 1
(Pinsky claims to have $100 million, far more than the $24 million in losses to Terpin); fl 14
(enterprise engaged in multiple SIM swaps); flfl a3-a5 (Truglia reports Pinsky had over $70-80
million and engaged in multiple SIM swaps); fl] 47 -49 (Pinsky claims to have $ 1 00 million
through "scores of hacks"); fl 62 (enterprise defrauded multiple cryptocurrency investors). These
allegations - which Plaintiff supports with admissions fiom Pinsky and his co-conspirators - are
more than adequate at the pleading stage.3 While further details are more properly fleshed out in
discovery rather than pleading motion practice, Plaintiff can readily amend the Complaint to
allege additional details if the Court deems that necessary, including the specific places from and
dates on which Pinsky laundered Mr. Terpin's crypto. as well as Pinsky's involvement in other
thefts. including a specific unresolved cryptocurrency theft even larger than what was taken from
Mr. Terpin.

         Third, "in cases where the acts of the defendant or the enterprise ll'ere inherently
unlawful. such as murder or obstruction ofjustice, and were in pursuit of inherently unlawful
goals, such as narcotics trafficking or embezzlement. the courts generally have concluded that
the requisite threat of continuity was adequately established by the nature of the activity. even
though the period spanned by the racketeering acts w'as short." United States v. Aulicino.44
F.3d 1102.1110-1111 (2d Cir. 1995); see ulso GIC'C'C'apital (lorp. v. Tec'h. Fin. Group, Inc.,67
F.3d 463, 466 (2d Cir. 1995) ("assessing whether a threat of continuity exists look[s] flrst to the
nature of the predicate acts alleged orto the nature of the enterprise at whose behest the predicate
acts were performed"). Nevertheless, the Complaint also alleges both open-ended racketeering
activity. see e.g. Cornplaintfl{ t-0.41-50. and crypto thefts by Pinsky et al. starling at age 13.id.
fl 47. And. separate from Mr. Pinsky's poterrtial involvement in ongoing activity in the fbrm of
new and/or future thefts. Mr. Terpir-r has alleged Mr. Pinsky's ongoing possession of and hiding
of the cryptocurrency stolen from hini by Mr. Pinsky and his co-conspirators. ft/. "fl 45. 48-50.



lndictment in United States v. Truglia, l9 Crim 92 I (Dec. 19,20 19. S.D.N.Y) (charging wire fraud and money
laundering).

2 As to aggravated identity theft, see Complaint
                                                   flfl 2-3 (Pinsky and Truglia steal victims' SIMs after conning phone
carriers); fl 5 (Pinsky, Truglia and others impersonate victims to obtain SIM and forge identity papers); tl45 (Truglia
describes how gang locates and impersonates victims); fl 64 (enterprise used false identifications and other
information to impersonate victims).

3 The cases cited by Defendants are more than distinguishable. ln l0l McMurrq), LLC v. Porter. No. l0-cv-9037
(CS),20 l2 WL 99700 I, at *7 (S.D.N.Y. Mar. 26,2012), plaintiff alleged "mere legal conclusions without factual
support", andin Kottlerv. Deut.sche Bank AG,607 F.Supp. 2d441,459 (S.D.N.Y.2009), plaintiff did not allege a
criminal enterprise separate from Deutsche Bank, which sold fraudulent tax products.


8376,1-00004/3836653   I
             Case 7:20-cv-03557-CS Document 20 Filed 08/19/20 Page 3 of 4
                                                   3



THE REMAINING CLAIMS ARE NOT TIME-BARRED

         Defendant's assertion that the pendent state claims are time bar:red is also meritless.

        First. fbr a claim of replevin by a non-New York plaintiff, the place of accrual under New
York law is not plaintiff s residence. Rather. it is the place where defendant refuses the demand
to return the chattel that he wrongfully possesses. In re Estute of McLaughlin. TS A.D.3d 1304,
1305-06, 910 N.Y.S.2d252.254 (3d Dep't 2010). Applied here. that place was New York,
where Mr. Pinsky lives and where he was located when he refused to return all of PlaintifFs
crypto-currency. As to that claim, therefore, the borrowing statute does not apply, see id., and
New York's three-year period governs and clearly has not run. See CPLR 214(3)

        Second, even assuming Puerto Rico law applies, Plaintiff's complaint was filed befbre
any applicable limitations period expired. Puerto Rico's one-year statute of limitations on
conversion begins to run when Plaintiff (i) suffers injury and (ii) learns (or reasonably could) the
identity of the tortfeasor; and that period is "interrupted" and starled anew by extra-judicial
communications between the parties regarding the claim. See 31L.P.R.A. $S 5298. 5303:
Barreto Peat, Inc. v. Luis A. Ayala Sucrs., Lnc..799 F.Supp. 321,323 (D. P. R. 1989) ("one-year
statute. . . starts on the date plaintiff became aware of the damage and who caused [it]");
Gonzalez v. Fireman's Fund Ins. Co., 385 F.Supp. 140. 143 (D.P.R.1974) (statute . . .
interrupted by extrajudicial negotiations"); Deutsche Bank Trusl Co. Americas v. Doral
Financial Corp.,841 F.Supp.2d 593,604 (D.P.R.2012) ("each fextrajudicial] communication[]
restart[s] . . .limitation period"); see also lVorex Petroleum Ltd. v. Bluvatnik,23 N.Y.3d 665,676
(2014) ("when borrowing foreign law pursuant to CPLR 202. foreign tolls and extensions must
be imported too"). The same law governs replevin or money had and received if those claims are
deemed to accrue in Puerto Rico. 31 L.P.R.A. $ 5298.

        Here. the statute of limitations could not have run by May 12,2020, the date Mr. Pinsky
was served. Plaintiff did not learn of Mr. Pinsky's conduct until December,2018, and only after
diligent investigation. The claims were then interrupted by extra-judicial communications as of
January 3.2020, when Mr. Pinsky's mother was called and his lawyer - John SifTert, Esq. -
called back and was sent an email describing the claims, and again on January 7.2019. when
Messrs. O'Donnell and McCarthy met Mr. Siffert and gave him a copy of the draft complaint
setting forth the RICO and three pendent state claims. These extra-judicial communications
continued through months that followed as counsel negotiated and exchanged settlement drafts.
On April 24.2020, having returned only $2 million to our client, Mr. Pinsky rejected the deal but
even then requested additional conversations, and in the meantime, both New York and Puerto
Rico suspended their statutes of limitations given Covid. See N.Y. Executive Order Nos. 202.8,
202.38,202.48 and202.55; see also hLUL- rutt t1411!-ud1!!tl{I errsa conr-Lllr\!!19!lllfl!r-
!)l-l! hlfu (Puerto Rico Supreme Court's announcement of further extension until June 8,2020).
        Third. the CFAA's limitations period would likewise have been equitably tolled due to
the intervening extra-judicial communications set forlh above. See Acierno v. Barnhart. 475
F.3d77,81 (2d Cir.2007), quoting Bowen v. City of New York,476 U.S. 467,480 (1986).

          For the foregoing reasons, Defendant's anticipated motion to dismiss is meritless.



83764-0000.1/3836653 l
               Case 7:20-cv-03557-CS Document 20 Filed 08/19/20 Page 4 of 4




                                                Respectfully submitted.

                                               lsl
                                                Cornelius P. McCarthy
                                                CHEHEBAR DEVENEY & PHILLIPS LLP

                                                lsl
                                                Pierce O'Donnell
                                                GREENBERG GLUSKER FIELDS
                                                CLAMAN & MACHTINGER LLP

cc: N. Biale (via ECF)
      M. Tremonte (via ECF)




83 76,1-00004/3836653.   I
